Lumpkin, J.
(After stating the foregoing facts.)
1. The paper executed by Edmund Dumas to J. F. Dumas, which was offered in evidence and rej'ected, was not, strictly speaking, a bond for title, agreeing to convey some particular land for a consideration or upon the happening of some event. It may be said to have been in the nature of a bond for title,*or somewhat similar to such a bond, in that it agreed for the making of a conveyance. It did not contract to convey a title absolutely, but only to secure the son of the maker of the instrument against loss on account of a certain debt of the maker, for which the son had given his own notes, and which he had secured with his own property. It described no particular land, but agreed to convey the land which might be allowed and set apart to the maker as a homestead in bankruptcy. Evidently such a paper conveyed no title to any land, and furnished no reason why the land advertised for sale by the *739administrator should be held not subject, or why the claim interposed thereto should be sustained. It is immaterial that the court ruled that the paper was inadmissible. If admitted, it showed no title.
2. The bill of exceptions states, that a witness for the claimant "then testified as to the execution of a deed by Edmund Dumas to J. E. Dumas to the land in dispute,” and that the court ruled, "I hold that this.proof does not establish any title and is irrelevant;” and that the claimant excepted to such ruling. This is no sufficient exception to ruling out any particular evidence. In another part of the bill of exceptions is set out certain evidence of the witness named, to the effect that more than thirty years before that time he saw his father execute a deed to the claimant; that it conveyed in the neighborhood of seven hundred acres of land, "and was the same land that was set aside by the bankrupt court.” It is then stated that the court ruled out this evidence as irrelevant; but no exception is taken or assignment of error made in that connection. If these two parts of the bill of exceptions can be tacked together, so as to make the assignment of error apply to the ruling-out of the evidence last mentioned, there was no error in the ruling. The witness did not state any of the terms of the deed, or that it was delivered. There was no evidence of the loss of whatever deed was made, but the objection does not seem to have been based on that ground. The only indication as to its terms of conveyance was the statement of the witness that “when my father made the •deed, the bond for title was mentioned, and he asked Colonel Hardeman to draw the deed so as to sustain J. E. Dumas from ■all loss;” and that J. E. Dumas asked Col. Hardeman, if he was safe in the transaction, and the latter said he would put Dumas in possession at the death of his father and mother, without fee. This was not sufficient to show title to the property out of the intestate. At most it tended to show that more than thirty years previous to the trial, the decedent had made some sort of instrument for the purpose of securing the claimant against loss on account of a certain indebtedness which the claimant had secured by a conveyance of his property. There was nothing to indicate whether any such loss occurred, or whether the liability was still existing after a lapse of time covering almost a generation. The •claimant admitted that the administrator was in possession of the *740land, and assumed the burden' of proof. He entirely failed to carry it.
It is stated, in the bill of exceptions, that the claimant offered in -evidence “the bankruptcy proceedings,' and more especially the homestead set aside in bankruptcy to Edmund Dumas, and identified the land set aside as a' homestead as the land deeded by Edmund Dumas to J. F. Dumas, and as being the land in dispute.” It is stated that-the plaintiff objected to this evidence as irrelevant, and that the court ruled, “I do not think that would be relevant. Under the view I take of 'the first paper offered, I will have to-direct a verdict for the plaintiff.”- This somewhat vague statement does not raise any distinct ruling as to any particular evidence, nor show what it was or why it was ruled out.
3. The court directed a verdict for the administrator. Under the evidence, we do not see that he could have done otherwise. An agreement by a man to secure another against loss in a particular transaction by a deed to real estate,. without more, furnishes no good reason why the administrator of the person making such agreement should be stopped from selling the land more than thirty years later. Judgment affirmed.

All the Justices concur.